Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 4/10/2020.
Claims 1 - 20 are examined and rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998);  In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


This is a non-provisional double patenting rejection. The assignee of the application and the patent is the same.
The subject matter claimed in the instant application is an obvious variant of the copending application.  The primary differences are that:
The subject matter claimed in the instant application is an obvious variant of the above mentioned Patent(s).  Thus, the claims of the instant application are anticipated by narrower or identical limitations of the above mentioned Patent(s) or rendered obvious by including features not explicitly recited that are so commonly performed as to be presumed inherent.  Any limitations of the claims of the Instant Application not explicitly disclosed in the above mentioned Patent(s) would be obvious in view of the cited prior art of record.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND 
This is non-statutory type double patenting rejection since the conflicting claims have been patented.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2017/0262764 to Karuppasamy et al. (hereinafter known as “Karuppasamy”) and in view of U.S. Patent 9,992,219 to Hamlet et al. (hereinafter known as “Hamlet”). 

As per claim 1 Karuppasamy teaches, a method of managing supply chain risks including at least one supply chain risk analysis implementation, comprising: 
loading, by a processor, from a data storage or a memory, at least one supply chain data for at least one supply chain which indicates information about the at least (Karuppasamy teaches para 27-30 and Fig 1 element 110 is inputs to system based on Supply chain Input model and parameters);
mapping, by the processor, the at least one supply chain data to a consistent input model (Karuppasamy teaches para 27-30 and 28 and 56 teaches intelligent learning module with input module element 110. Further, Fig 1 element 112 supply chain contributors of input model such as para 31-36 – supply, demand, process etc); 
automatically analyzing, by an analytics module implemented on the processor, the input model to detect supply chain anomalies indicating the supply chain risks (Karuppasamy para 39-41 teaches analyzing risk level based on impact of risk, para 56 teaches intelligent learning module with machine learning techniques for the purpose of automatically analyzing supply chain risk prediction, further Fig 1 teaches Risk predictor – element 140 – 122);  
producing, by the processor, an analysis results output of the analyzed input model (Karuppasamy para 49-50 teaches analysis results by risk predictor module with Fig 1 element 160 and Fig 9 element 960);  
outputting the analysis results output of the detected supply chain anomalies to the memory, the data storage, a display, or a message (Karuppasamy para 113-114 and 129 teaches alerting the supply chain contributors about predictor model results and para 129-130 teaches hardware associated with system (memory, processor etc). 
Although Karuppasamy teaches alerting supply chain contributors about the analysis it specifically does not teach report generation which is further taught by (Hamlet Fig 1 element 192 col 7 lines 25-55 teaches report generation of supply chain analysis by fault injection of system which covers claimed limitation). 
Karuppasamy teaches managing supply chain risks with specific parameters, contributors and identifiers with risk prediction model. Karuppasamy does not teach however Hamlet teaches specific report generation of analyzed results (Hamlet Fig 1). Karuppasamy – Hamlet are analogous art because they are from supply chain risk management system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Karuppasamy – Hamlet before him or her, to combine supply chain risk management with Hamlet’s specific report generation. The suggestion/motivation for doing so would have been to deter supply chain attacks during product or system lifecycle (Hamlet col 1 lines 25-40). 
As per claim 2 combination of Karuppasamy – Hamlet teaches, the method according to claim 1, further comprising reading, by the processor, the at least one supply chain data for the at least one supply chain from one or more of an Enterprise Resource Planning (ERP) system (Karuppasamy para 30-32 teaches enterprise parameters of supply chain logistics and Fig 4 para 58-60 teaches supply chain based enterprise), a procurement system, and/or a public data sources and storing the read one supply chain data for the at least one supply chain to the data storage or the memory for loading (Karuppasamy Fig 5 teaches different supply chain parameters based on external public data base such as weather, time which are interpreted as public data sources).  
As per claim 3 combination of Karuppasamy – Hamlet teaches, the method according to claim 1, wherein the supply chain data includes at least one of supplies, products, prices, supplier relationships or purchase history (Karuppasamy Fig 4 and 5 para 58-60 teaches supply chain parameters and para 63-66 teaches internal / external supply chain parameters, para 71-79 teaches prices parameter and para 32-39 teaches additional supply chain parameter such as finance, environment, price etc and Fig 4 and 5 teaches different areas of supply chain and its risk relationships).  
As per claim 4 combination of Karuppasamy – Hamlet teaches, the method according to claim 1, wherein the supply chain data includes information about Information Technology (IT) products and/or parts (Karuppasamy para 12-13 and Fig 1 teaches IT system for supply chain risk prediction model).  
As per claim 5 combination of Karuppasamy – Hamlet teaches, the method according to claim 1, wherein the input model includes a model defined by a consistent metamodel or schema (Karuppasamy para 12-13 teaches supply chain model and Fig 5 teaches detailed schema of supply chain risk model which covers claimed limitation). 
As per claim 6 combination of Karuppasamy – Hamlet teaches, the method according to claim 1, wherein mapping the at least one supply chain data includes determining (Karuppasamy para 30 - 39 teaches supply chain parameters such as price, transportation, time etc). 
As per claim 7 combination of Karuppasamy – Hamlet teaches, the method according to claim 1, wherein automatically analyzing the input model includes detecting deviations from an average of values contained in the input model, from an average of multiple purchases, or from an average of multiple backorder timeframes (Karuppasamy Fig 4 para 103 and 137 teaches calculation of moving averages / bayes model in machine learning technique which uses timeframes and averages for incremental learning and prediction of risk model). 
As per claim 8 combination of Karuppasamy – Hamlet teaches, the method according to claim 1, wherein the supply chain risks include lack of at least one of quality/quality assurance (QA), counterfeits, or hidden malware (Hamlet col 1 lines 25-40 teaches detection of counterfeit items which covers claimed limitation and motivation as explained in claim 1).
As per claim 9 combination of Karuppasamy – Hamlet teaches, the method according to claim 1, wherein outputting the analysis results output of the detected supply chain anomalies includes outputting at least one of aggregated alerts, alarms, detailed information, graphical visualizations, or reports in human-readable form (Karuppasamy Fig 9 element 905 para 131 teaches display or paper printout to user / admin and para 113 teaches alerts for supply chain contributors which covers the claimed limitation). 
Claim 10,
Claim 10 is rejected in accordance with method of claim 1.

Claim 11,
Claim 11 is rejected in accordance with method of claim 2.
Claim 12, 
Claim 12 is rejected in accordance with method of claim 3.

Claim 13,
Claim 13 is rejected in accordance with method of claim 4.

Claim 14,
Claim 14 is rejected in accordance with method of claim 5.

Claim 15,
Claim 15 is rejected in accordance with method of claim 6.

Claim 16,
Claim 16 is rejected in accordance with method of claim 7.

Claim 17,
Claim 17 is rejected in accordance with method of claim 8.

Claim 18,
Claim 18 is rejected in accordance with method of claim 9.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Datta Ray et al US Publication 2017/0220964 discloses business risk management which dynamically evolve and adapt to domain, context and controls implemented in system. 
Aguayo et al US Publication 2017/0161485 discloses technique to validate supply chain with side channel information with signature analysis. 
Asenjo et al US Patent 10,026,049 discloses collection of industrial data from fixed sources to identify operational risk in cloud system. 
Miller et al US Patent 8,484,066 teaches monitoring risks assorted with business process by evaluating parameters. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/VIRAL S LAKHIA/Examiner, Art Unit 2431